NO. 12-20-00262-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

EAST TEXAS KIDNEY SPECIALISTS,                            §   APPEAL FROM THE
P.A., RAJIV VIJ M.D., P.A. AND
WALGREEN CO.,
APPELLANTS
                                                          §   COUNTY COURT AT LAW NO. 2
V.

STEVEN GARRISON,
APPELLEE                                                  §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, East Texas Kidney Specialists, P.A., and Rajiv Vij, M.D., P.A., filed a
motion to dismiss this appeal. No decision has been delivered in this appeal. Accordingly,
Appellants’ motion to dismiss is granted, and the appeal is dismissed AS TO East Texas Kidney
Specialists, P.A. and Rajiv Vij M.D., P.A. See TEX. R. APP. P. 42.1(a)(1). All costs are taxed
against the party incurring same. This dismissal does not affect the appeal filed by Walgreen Co.
Opinion delivered December 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 22, 2020


                                        NO. 12-20-00262-CV


                         EAST TEXAS KIDNEY SPECIALISTS, P.A.,
                        RAJIV VIJ M.D., P.A. AND WALGREEN CO.,
                                        Appellants
                                            V.
                                  STEVEN GARRISON,
                                         Appellee


                           Appeal from the County Court at Law No. 2
                      of Gregg County, Texas (Tr.Ct.No. 2020-761-CCL2)

       THIS CAUSE came on to be heard on the motion of the Appellants East Texas Kidney
Specialists, P.A., and Rajiv Vij, M.D., P.A., to dismiss the appeal herein, and the same being
considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the motion
to dismiss be granted and the appeal be dismissed as to East Texas Kidney Specialists, P.A.,
and Rajiv Vij, M.D., P.A., and that the decision be certified to the court below for observance.
All costs are taxed against the party incurring same. This dismissal does not affect the appeal
filed by Walgreen Co.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.